DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         STATE OF FLORIDA,
                             Appellant,

                                      v.

                                A.M., a child,
                                  Appellee.

                                No. 4D14-2561

                               [October 7, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos S. Rebollo, Judge; L.T. Case No. 10-4196DL10A.

  Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Senior Assistant Attorney General, West Palm Beach, for appellant.

   Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public
Defender, West Palm Beach, for appellee.

PER CURIAM.

   The circuit court improperly dismissed this case prior to an
adjudicatory hearing. See § 985.0301(6), Fla. Stat. (2013); State v. J.C.,
141 So. 3d 756, 757 (Fla. 4th DCA 2014); State v. W.D., 112 So. 3d 702,
703 (Fla. 4th DCA 2013). However, because appellee has attained the age
of 19, we dismiss the appeal. See State v. E.I., 114 So. 3d 309, 310 (Fla.
4th DCA 2013).

GROSS, TAYLOR, JJ., and SHEPHERD, CAROLINE, Associate Judge, concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.